******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. TIMOTHY J. QUAIL, SR.
                (AC 38308)
                  Beach, Keller and Bishop, Js.
       Argued March 10—officially released October 4, 2016

  (Appeal from Superior Court, judicial district of
Windham, geographical area number eleven, Swords, J.)
  Daniel J. Foster, assigned counsel, for the appel-
lant (defendant).
   James M. Ralls, assistant state’s attorney, with
whom, on the brief, were Patricia M. Froehlich, state’s
attorney, and Matthew A. Crockett, senior assistant
state’s attorney, for the appellee (state).
                         Opinion

   KELLER, J. The defendant, Timothy J. Quail, Sr.,
appeals from the judgment of conviction, rendered fol-
lowing a jury trial, of murder in violation of General
Statutes § 53a-54a, and larceny in the fifth degree in
violation of General Statutes § 53a-125a. The defendant
claims that the court improperly denied his motion to
suppress physical evidence, including the results of
forensic testing performed on such physical evidence,
that the police seized during a warrantless search of his
sister’s residence. We affirm the judgment of conviction.
   On the basis of the evidence presented at trial, the
jury reasonably could have found the following facts.
In December, 2009, the defendant was in a romantic
relationship with the victim, Robin Cloutier. At or near
that time, the defendant, who was unemployed, was
not a licensed driver, and did not own an automobile,
began residing with the victim at her apartment in Pom-
fret. Prior to the events underlying this appeal, the
defendant expressed his desire to sell the victim’s pos-
sessions without her permission. In a phone call to his
son, which occurred while the victim was alive, the
defendant conveyed that he had ‘‘things to sell,’’ and
wanted to meet with him on December 14, 2009.
  In the evening hours of December 13, 2009, the defen-
dant and the victim drove together in the victim’s truck
to the apartment of the defendant’s sister, Theresa
Quail, in Plainfield. The defendant and the victim spent
a portion of the evening at Theresa Quail’s apartment,
where they socialized and consumed alcohol with
Theresa Quail and her boyfriend. Theresa Quail’s son,
Jesse Cousineau, and his girlfriend also were present.
Later that evening, the victim and the defendant, who
had displayed anger toward the victim that evening,
abruptly left in the victim’s truck; they subsequently
returned to the victim’s apartment.
   At some point after the defendant and the victim left
Theresa Quail’s apartment on December 13, 2009, but
prior to the evening of December 14, 2009, the defendant
struck the victim multiple times, both on her head and
on other parts of her body, with a baseball bat. Using
a knife, the defendant also stabbed the victim multiple
times in her neck and torso. The physical assault
occurred in the victim’s bedroom, and the victim died
as a result of the physical injuries inflicted by the
defendant.1
   At or about the time that the defendant caused the
victim’s death, he took possession of numerous items
that belonged to the victim by removing them from her
residence and putting them inside of her truck. These
items included a leather jacket, a desktop computer, a
television, several cable television receivers, a collec-
tion of foreign currency, a new video game console in
its original packaging, and loose change. At some point
on December 14, 2009, the defendant left the victim’s
residence in her truck. At this point, the victim’s cell
phone had been turned off, the telephone at her apart-
ment had been disconnected, her bedroom door was
locked, the blinds in her apartment had been closed, and
the doors to the apartment were locked. The defendant
walked the victim’s dog.2 At or around noon on Decem-
ber 14, 2009, the defendant, driving the victim’s truck
alone, traveled to the residence of his mother, Ger-
trude Quail.
   During the course of conversation, the defendant’s
mother inquired about the victim’s whereabouts.
Although the victim was unemployed at that time, and
was collecting unemployment compensation benefits,
the defendant replied that the victim was ‘‘working.’’
The victim’s mother expressed her belief that the victim
had been laid off, but the defendant disagreed. The
defendant also stated that he had to pick the victim up
from work later that afternoon, at 5 p.m.
  Later, on December 14, 2009, the defendant traveled
in the victim’s truck to a pawn shop in East Windsor.
There, he sold the video game console, the desktop
computer, and some of the foreign currency for $225.
The owner of the pawn shop asked the defendant why
he was selling a new, unopened video game console
during the holiday season at the pawn shop. The defen-
dant replied that he was separating from the person to
whom he had intended to give it as a gift.
  On that same day, the defendant drove alone to a
gentleman’s club in East Windsor. The defendant spent
time at the bar inside of the club, and in front of a stage
where a female dancer, whom he tipped well that day,
was performing. A short time thereafter, the defendant
spoke with the dancer outside of the club, and he used
her cell phone. When the dancer was leaving the club
for the day, the defendant removed the victim’s leather
jacket from the victim’s truck and gave it to her.
   The defendant contacted his son in an attempt to sell
some of the other items that had belonged to the victim,
telling his son that he was moving and that he needed
money. Later, the defendant drove the victim’s truck
to Springfield, Massachusetts, where he abandoned it
in a parking lot with empty tractor trailer trucks. The
defendant abandoned the victim’s television and cable
television receivers in one of the empty trailers. The
police did not retrieve the truck until December 23,
2009.
  In the early morning hours of December 15, 2009, the
defendant arrived at a Sunoco gas station in Springfield.
The store manager at the gas station spoke with the
defendant, who appeared to be intoxicated and edgy;
the defendant told him that his truck had been towed
and that he needed to make a telephone call. After he
used a telephone at the store, the defendant instructed
the store manager to tell anyone who might call back
that he would be at a nearby Mobil gas station. The
defendant walked to the Mobil station and approached
Michael Proulx, who was fueling his vehicle. The defen-
dant asked Proulx if he could drive him to Enfield, and
Proulx agreed. The defendant told Proulx that he had
traveled to a liquor store in Massachusetts with his
brother and his girlfriend, the police had towed his
truck away while he was at the store, and his brother
had been arrested. The defendant, who was carrying a
backpack and appeared to be under the influence of
drugs, told Proulx that his belongings were in the truck
that had been towed away. Later that morning, Proulx
left the defendant in Enfield, near the residence of the
defendant’s brother, Joel Quail. For several hours fol-
lowing his arrival at his brother’s residence, the defen-
dant hid inside a boat that was located in his
brother’s yard.
   At approximately 11 a.m. on December 15, 2009, the
defendant knocked on the door to his brother’s resi-
dence, and was greeted by his brother. He told Joel
Quail that he had been walking all night because the
Springfield police had confiscated his truck after finding
a large knife in it. Later that day, Joel Quail drove the
defendant to Theresa Quail’s apartment in Plainfield.
They were met there by their older sister, Linda Quail,
who also was residing at the apartment. The defendant,
Linda Quail, and Joel Quail spent several hours together.
Eventually, they were joined by Theresa Quail, Theresa
Quail’s boyfriend, Cousineau, Cousineau’s girlfriend,
and other acquaintances of Theresa Quail.
   During a conversation between the defendant, Cousi-
neau, and Linda Quail, the defendant stated that ‘‘he
was going to be on the news and [despite] whatever
they saw not to think differently of him.’’ The defendant
then hugged Cousineau. Cousineau asked the defendant
about his relationship with the victim, but the defendant
gestured that he did not want to talk about it. Shortly
thereafter, Cousineau attempted to reach the victim by
telephone, but he reached her voicemail.
   Later during the evening of December 15, 2009, the
defendant became involved in an argument with The-
resa Quail and her boyfriend, and he was asked to leave
Theresa Quail’s residence. Before he left, Theresa Quail
asked the defendant about the victim’s whereabouts.
The defendant replied that she was at work. After he
left Theresa Quail’s residence, the defendant went to
the residence of one of Theresa Quail’s neighbors, Todd
Houston, who was also a friend of his. Houston was
socializing with his girlfriend and another friend when
the defendant arrived at his apartment. The defendant
was in possession of several bottles of beer and a bottle
of the prescription medicine Xanax that bore the vic-
tim’s name. During the course of conversation, Houston
inquired about the victim. In reply, the defendant stated
to Houston that the victim ‘‘[was] not doing too good,’’
he and the victim had been in an argument, he ‘‘may
or may not have hit her with a baseball bat,’’ and the
victim was dead. The defendant calmly yet tearfully
related that he was with the victim, at her residence,
when they observed a neighbor’s dog outside. He stated
that he and the victim brought the dog some type of
straw bedding. Later, the neighbor who owned the dog
arrived at the victim’s apartment, armed with a gun.
The defendant stated that he tried to calm the neighbor,
but the defendant ultimately crawled to the bedroom,
escaped from the apartment by means of a bedroom
window, and crawled to the front of the apartment
complex. He then stated ‘‘[s]omething to the effect that
there was an argument and he may or may not have
hit [the victim] with a baseball bat.’’ Additionally, the
defendant ‘‘said something to the effect that he was
going to be on the news.’’ Houston, believing that the
defendant was joking about harming the victim, reacted
to the defendant’s statements by expressing his disbe-
lief. Houston asked the defendant how he had arrived
at his apartment, to which the defendant replied that he
had hitchhiked, and that the victim’s truck was ‘‘gone.’’
Some of this conversation was overheard by Houston’s
girlfriend, Paula Peloquin, who overheard the defendant
state his belief that he had struck the victim with a
baseball bat. The defendant left Houston’s apartment
after approximately forty-five minutes.
  After departing Houston’s residence either in the late
evening hours of December 15, 2009, or the early morn-
ing hours of December 16, 2009, the defendant ulti-
mately returned to Theresa Quail’s apartment. He fell
asleep in Linda Quail’s bedroom, which was unoccu-
pied. In the early afternoon of December 16, 2009, Cou-
sineau and several others entered the bedroom. They
found the defendant, lying on the floor and clad in
boxer shorts. He was wrapped in blankets and a towel,
unresponsive, and struggling to breathe. Cousineau
called 911. Emergency medical personnel arrived at the
apartment and transported the defendant to a nearby
hospital.
   On December 16, 2009, the victim’s father, Thomas
Audrain, who believed that the victim feared the defen-
dant, went to the victim’s apartment twice, once in the
morning and once in the late afternoon, after he learned
from the victim’s children that she had failed to pick
them up from her former husband’s home. Audrain
observed that the victim’s truck was not parked outside,
and he did not observe any signs of forced entry into
to the residence. He observed the victim’s purse, wallet,
and driver’s license on the kitchen table therein. During
his second visit to the residence in search of the victim,
he used tools to forcibly open the victim’s locked bed-
room door.3 He discovered the victim’s lifeless body
lying in a pool of blood on the bedroom floor. Audrain
noticed evidence of a violent struggle in the bedroom,
a broken television was on the floor, and a bloody
baseball bat4 was on the victim’s bed. Audrain sought
help from a neighbor of the victim, who called 911,
after he realized that the telephones in the victim’s
residence had been disconnected. On the basis of the
evidence at the crime scene, the police determined that
the victim’s murder occurred in her bedroom.
   On April 11, 2012, the state charged the defendant
with committing murder and larceny in the fifth degree.
Following a seven day trial, a jury found the defendant
guilty of both charges. The court imposed a total effec-
tive sentence of sixty years of incarceration. This
appeal followed.
   With respect to the ruling at issue in this appeal, the
following additional facts are relevant. At trial, the state
offered in evidence the defendant’s clothing and wallet
that the police seized from Linda Quail’s bedroom5 in
Theresa Quail’s residence during a warrantless search
on December 16, 2009, as well as the results of forensic
tests that had been performed on these seized items.
On April 18, 2012, which was the fourth day of the
defendant’s trial, the defendant moved to suppress all
of these items. In the memorandum of law in support
of the motion, the defendant argued, inter alia, that the
seized items should have been suppressed because they
were seized without a warrant, without probable cause,
and outside of any exception to the warrant require-
ment. Furthermore, the defendant argued in his memo-
randum of law in support of the motion that the results
of the subsequent search of the seized items should
have been suppressed because the evidence yielded by
such subsequent searches were fruits of the poisonous
tree. The defendant argued that the police had seized
items of personal property from an area in which he,
as an overnight guest in the bedroom, had a reasonable
expectation of privacy, and that the seizure occurred
at a time when he was not present and, in fact, was
unresponsive and incapable of consenting to the sei-
zure. He argued in relevant part that no third party had
consented to the seizure of the items, and that ‘‘[t]here
was nothing about the seized items of personal property
that indicated [that] they were associated with any
crime against the alleged victim; nor did such indicator
of criminality associated with the defendant’s clothes
appear in plain view. Even if the police were standing
in a permissible area [of the residence searched], the
mere sight of the items did not provide them probable
cause to believe that these were the same clothes worn
at the time of the killing of the alleged victim. The police
acted not from probable cause or even reasonable suspi-
cion, but rank speculation in seizing the defendant’s
property.’’ On April 19, 2012, the court held a hearing
on the motion to suppress.
  At the suppression hearing, state police Sergeant
John Turner testified in relevant part as follows. He
was the supervisor of the crime scene investigation at
the victim’s apartment on the night when her body was
discovered, December 16, 2009. When he and other state
police officers arrived at the victim’s apartment on that
night, they interviewed Audrain, who identified himself
as the victim’s father. After interviewing Audrain, the
state police learned that the victim had a boyfriend,
whom they later identified as the defendant, and that
he had a sister, Theresa Quail, who lived in Plainfield.
The state police contacted Plainfield police and asked
them if they knew of anyone with the defendant’s last
name, to which the police responded that they were
aware that a person with that last name, the defendant,
had just been transported to Backus Hospital from The-
resa Quail’s apartment in the afternoon on December
16, 2009, and that he had been in an unconscious state.
Turner then dispatched state police detectives Priscilla
Vining and Daniel Cargill to Theresa Quail’s apartment
in order to interview any witnesses, to determine the
circumstances surrounding the defendant’s transport
to the hospital, the nature of the defendant’s relation-
ship to the victim, and the whereabouts of the defendant
in relation to the victim’s death. Furthermore, Turner
testified that Vining and Cargill returned to the victim’s
apartment shortly after midnight on December 17, 2009,
and obtained statements from Linda and Theresa Quail,
and collected evidence—the defendant’s clothing and
wallet—from Linda Quail’s bedroom in Theresa Quail’s
apartment. Turner testified that when Vining and Cargill
returned to the victim’s apartment, he instructed them
to turn over the defendant’s clothing to the evidence
officer ‘‘for use . . . in the investigation should it
become necessary,’’ which they ultimately did. Turner
testified: ‘‘At this point in time there was . . . no real
connection . . . with [the defendant] and the murder,
but I certainly believe that if he did become a suspect
later on that that clothing could be evidence in the
future. Based on knowing what the [crime] scene
looked like and how bloody it was, one . . . could
certainly believe that there’d be blood on that clothing,
whether visible or not.’’
   Vining also testified in relevant part as follows at the
April 19, 2012 suppression hearing. When she went to
the victim’s apartment on the night of December 16,
2009, she and other state police officers learned that
the victim never arrived at her former husband’s home
to pick up her two children on that day, which was her
scheduled day of the week to have custody of them.
Furthermore, Vining testified that when she arrived at
the victim’s apartment, she learned that, several hours
earlier, the defendant, with whom the victim had been
living, had been transported, in an unconscious state,
from Theresa Quail’s Plainfield apartment to a hospital.
State police then searched a database for the defendant
and determined that he was a registered sex offender
and that he had been arrested multiple times in the past
for violent and drug-related crimes. Vining testified that,
pursuant to Turner’s orders, she and Cargill went to
Theresa Quail’s apartment at approximately 10 p.m. that
night. Theresa Quail invited them inside the apartment
when they arrived, and she and Cargill interviewed
Linda Quail and Theresa Quail. Vining testified that
Linda Quail, who had been living in Theresa Quail’s
apartment, then led her and Cargill up to her bedroom
after the interview.6 Linda Quail’s bedroom was clut-
tered with clothing and household items. There was no
indication that the defendant lived in that room but
Linda Quail told her and Cargill that some clothing on
the bedroom floor belonged to the defendant, specifi-
cally a denim jacket, a pair of blue jeans, a pair of socks,
and a pair of sneakers.7 Vining testified that blood was
not visible on the clothing, but based upon her training
and experience, the perpetrator of a crime such as the
crime against the victim probably would have had blood
on their clothing, so she seized it.
   On April 20, 2012, the court issued an oral decision
from the bench denying the defendant’s motion to sup-
press. It stated: ‘‘Having heard the evidence that was
adduced yesterday . . . the court finds that the collec-
tive knowledge of the state police at the time that . . .
Vining and . . . Cargill arrived at [Theresa Quail’s
apartment], which was sometime around [10 p.m.] that
night, indicates that there was no evidence of forced
entry to [the victim’s] apartment . . . that it was an
extremely bloody scene so that there was likely transfer
of blood to any perpetrator’s clothing; the state police
found a baseball bat which was probably at least one
of the instruments used in committing the crime and
that type of instrument would, of course, cause blood
spattering. And it was very obvious from the photo-
graphs and from anybody that looked at the bat that it
had blood like stains contained on it.
   ‘‘The evidence also shows that the defendant had
been living with [the victim], but was not present at
the apartment at the time that her body was discovered.
The state police also knew that the defendant was a
registered sex offender and had numerous arrests for
violent crimes in the past. The state police, learning
from . . . Audrain that the defendant was [the vic-
tim’s] boyfriend, called the Plainfield police, who indi-
cated to them that the defendant had been taken by
ambulance to Backus Hospital approximately [three]
hours earlier because of either an extreme intoxication
and/or a drug overdose.
  ‘‘Although all civilian witnesses that have testified in
this case indicate that the last time that [the victim]
was seen alive on, I believe, Sunday, December [13,
2009] this information was not known to the state police
at the time that they went to [Theresa Quail’s apart-
ment], therefore they could have reasonably assumed
that [the victim] was killed on December [16, 2009]
when the body was discovered.
  ‘‘The testimony at the hearing further shows that
Detectives Vining and Cargill went to [Theresa Quail’s
apartment] in Plainfield; that they knocked on the door;
that they identified themselves to the person who
answered the door and explained why they were there;
that they asked who the name of the person who had
answered the door and that woman indicated she was
. . . Theresa Quail; that the detectives explained to
Theresa Quail and also Linda Quail why they were there
and after further discussions . . . Cargill with Linda
Quail and . . . Vining with [Theresa] Quail . . . Vin-
ing and Cargill and Linda Quail went up to Linda Quail’s
bedroom which was on the second floor at the top of
the stairs.
  ‘‘The testimony indicated that Linda Quail led the
state police up there. Entering the room . . . Vining
observed the room to have on the floor certain items
including a mattress, a lot of clothing—female clothing
primarily—as well as household items. Linda Quail also
indicated that certain clothing on the floor belonged to
the defendant.
   ‘‘Based upon the fact that the crime scene was very
bloody and that a baseball bat at a minimum was
involved . . . Vining knew from her training and expe-
rience that any perpetrator would likely have blood
spatter and/or transfers on his clothing; therefore . . .
Vining seized that clothing as potential evidence.
  ‘‘The court finds that the state police were lawfully
in Linda Quail’s bedroom based on Linda Quail’s con-
sent to allow them into her room. The testimony indi-
cates that while downstairs the state police explained
to Linda Quail why they were at [Theresa Quail’s apart-
ment] and that Linda Quail voluntarily thereafter led
them upstairs.
  ‘‘At the hearing, there was not a scintilla of evidence
adduced indicating that Linda Quail was forced, threat-
ened, or coerced into bringing the state police upstairs
to her bedroom. The state need only prove the law-
fulness of a search and seizure by a preponderance of
the evidence. Although in this case the evidence of
consent is not overwhelming, there is no evidence
which demonstrates that Linda Quail did not really
consent.
   ‘‘Accordingly, on this record, the court finds that
Linda Quail did consent to a search of her bedroom.
Once in the bedroom, Linda Quail pointed out clothing
that belonged to the defendant. The court finds that
that testimony was not hearsay, in that it was introduced
to show the effect on the hearer and to explain why
. . . Vining would seize the clothing that she did.
  ‘‘The clothing that was seized was seized in plain
view on the floor of the room and upon seeing it, it
was immediately apparent to . . . Vining, based on her
training and experience and in light of the bloody crime
scene that she had observed, that this clothing was
potentially incriminatory.
  ‘‘Moreover, this evidence—in other words, the cloth-
ing—is of a type that, if not seized at that time because
of its location and mobility, it could have been lost,
stolen, destroyed or in some way tampered with.
   ‘‘Therefore, for all of the foregoing reasons, the court
finds that the state police lawfully seized the defen-
dant’s clothing from the bedroom of Linda Quail on
December 16 and 17, 2009; therefore, the court denies
the defendant’s motion to suppress.’’8
   On April 24, 2012, which was the next day on which
trial proceedings took place, the court once again took
up the matter of the defendant’s motion to suppress,
at which point it stated the following: ‘‘Okay. So let me
put the following additional [statements] on the record.
And it amplifies, I guess, the decision that I rendered
last Friday on the motion to suppress. The defense did
raise a Crawford v. Washington [supra, 541 U.S. 36]
issue with respect to the motion to suppress and rightly
indicated that there is—[that is] a case of first impres-
sion here in Connecticut. In this court’s opinion, there
is no Crawford v. Washington issue, so I [do not] need
to rule on that with respect to this particular case.
   ‘‘Number one, the state did not offer any statements
of Linda Quail to prove consent to search or seize. And,
secondly, the sole statement of Linda Quail offered by
the state was her statement—[Linda Quail’s] statement
that certain clothing in the room belonged to the defen-
dant. And as [I have] already indicated previously, that
was not hearsay because it was offered to show the
effect on the hearer. In other words, why . . . Vining
seized the clothing that she did.
   ‘‘All right. With respect to that clothing, the court has
previously determined that the clothing was immedi-
ately apparent to . . . Vining, as likely containing evi-
dence of the crime of murder. The court has also
previously found that the—at [10 p.m.] on December
16, 2009, the state police reasonably believed that the
murder had occurred on December 16, 2009, the day
that the body was found. Stated differently, they had
no reason to believe that the murder did not occur on
. . . December 16, 2009.
   ‘‘The court failed to state [in its earlier decision on
the motion to suppress] that because the state police
were only called to the crime scene on December 16,
it was reasonable for them to conclude that the murder
took place on December 16, and thus also it was reason-
able for them to conclude that the defendant had been
wearing the clothing found in Linda Quail’s bedroom
at the time of the murder, or on December 16, 2009.
  ‘‘And the final loose end with respect to the suppres-
tion to moving that the defendant’s clothing be
suppressed, the defendant has also moved that the
results of any testing of the clothing be suppressed.
The state counters [that] the testing was conducted
after the state police obtained a [warrant pursuant to
State v. Joyce, 229 Conn. 10, 639 A.2d 1007 (1994) (Joyce
warrant)]. The defense does not contest the validity of
the Joyce warrant, but rather argues that the results of
any testing should be suppressed as the fruit of the
initial poisonous warrantless [seizure] of the clothing.
   ‘‘As an aside, the court does take judicial notice that
a Joyce warrant was issued for the blue jeans, sneakers,
socks, and shirt on June 14, 2011. That warrant author-
ized the forensic science lab[oratory] to test the defen-
dant’s clothing for the presence of evidence of the crime
of murder. The court’s understanding from argument
here is that the test results [that] the state intends to
introduce were obtained by the lab[oratory] after June
14, 2011; thus, the tests were conducted in accordance
and under the authority of the [Joyce] warrant.
  ‘‘The court has previously found that the warrantless
seizure of the defendant’s clothing was not unlawful;
therefore, the court now extends that reasoning to find
that the test results obtained were not the result of the
fruit of any poisonous tree or any illegal warrantless
seizure of the clothing. Accordingly, the court also
denies the defendant’s motion to suppress the test
results.’’
   After the court issued its decision denying the defen-
dant’s motion to suppress, the state presented, inter
alia, the following evidence: the defendant’s clothing
and wallet that were seized from Linda Quail’s bedroom;
the results of DNA and forensic tests performed on
those items pursuant to the Joyce warrant, which test-
ing revealed that the defendant’s shirt and blue jeans
contained blood like stains that tested positive for the
victim’s DNA; and Vining’s testimony about her and
Cargill’s visit to Theresa Quail’s apartment on the night
of December 16, 2009.
   Before this court, the defendant does not contest that
Theresa Quail, as a co-occupant of the bedroom, validly
consented to the police search of the bedroom in which
he had been an overnight guest prior to the time at
which he was transported to the hospital on December
16, 2009. Relying on arguments that he advanced before
the trial court, the defendant challenges the court’s
denial of his motion to suppress on the ground that the
warrantless seizure of his clothing and personal effects
from the bedroom at Theresa Quail’s residence violated
his rights under the fourth amendment to the United
States constitution.9 The defendant argues that Linda
Quail did not consent to the seizure of his clothing and
personal effects and that even if she had done so, such
consent was invalid because she did not have the
authority to so consent.10 The state argues, in essence,
that the seizure of the defendant’s items by the police,
which occurred after the defendant had been trans-
ported to the hospital in an unconscious state, was
lawful because it occurred ‘‘pursuant to valid consent’’
by Theresa Quail, and any subsequent testing of the
items occurred pursuant to a Joyce warrant. Alterna-
tively, relying on the other evidence presented at trial,
the state argues that any error in the denial of the
defendant’s motion to suppress and subsequent admis-
sion of the evidence at issue was harmless beyond a
reasonable doubt.
   ‘‘It is well settled that constitutional search and sei-
zure violations are not structural improprieties requir-
ing reversal, but rather, are subject to harmless error
analysis. . . . Accordingly, we often have declined to
decide fourth amendment issues attendant to the legal-
ity of a search or seizure when it is clear that any
erroneous admission into evidence of the fruits of the
search was harmless beyond a reasonable doubt. . . .
The harmless error doctrine is rooted in the fundamen-
tal purpose of the criminal justice system, namely, to
convict the guilty and acquit the innocent. . . . There-
fore, whether an error is harmful depends on its impact
on the trier of fact and the result of the case. . . . This
court has held in a number of cases that when there is
independent overwhelming evidence of guilt, a constitu-
tional error would be rendered harmless beyond a rea-
sonable doubt . . . [but] the state bears the burden of
proving that the error was harmless . . . . [W]e must
examine the impact of the evidence on the trier of fact
and the result of the trial. . . . If the evidence may
have had a tendency to influence the judgment of the
jury, it cannot be considered harmless. . . . That deter-
mination must be made in light of the entire record
[including the strength of the state’s case without the
evidence admitted in error]. . . .
   ‘‘Whether a constitutional violation is harmless in a
particular case depends upon the totality of the evi-
dence presented at trial. . . . If the evidence may have
had a tendency to influence the judgment of the jury,
it cannot be considered harmless. . . . Whether such
error is harmless in a particular case depends upon
a number of factors, such as the importance of the
[evidence] in the prosecution’s case, whether the [evi-
dence] was cumulative, the presence or absence of evi-
dence corroborating or contradicting the [evidence]
. . . and, of course, the overall strength of the prosecu-
tion’s case. . . . Most importantly, we must examine
the impact of the evidence on the trier of fact and the
result of the trial. . . . The state bears the burden of
proving that the error is harmless beyond a reasonable
doubt.’’ (Citation omitted; internal quotation marks
omitted.) State v. Smith, 156 Conn. App. 537, 560–62,
113 A.3d 103, cert. denied, 317 Conn. 910, 115 A.3d 1106
(2015). To the extent that we may dispose of the appeal
on the ground of harmless error, without having to
resolve the fourth amendment claim raised by the par-
ties, it is consistent with our jurisprudence that we do
so. See Moore v. McNamara, 201 Conn. 16, 20, 513 A.2d
660 (1986) (‘‘[t]his court has a basic judicial duty to
avoid deciding a constitutional issue if a nonconstitu-
tional ground exists that will dispose of the case’’).
  We carefully have discussed the facts that the jury
reasonably could have found on the basis of the evi-
dence presented at trial. In the present case, there was
ample and compelling circumstantial evidence that
demonstrated the defendant’s guilt. We have repeatedly
acknowledged that ‘‘it does not diminish the probative
force of the evidence that it consists, in whole or in
part, of evidence that is circumstantial rather than
direct. . . . It is not one fact, but the cumulative impact
of a multitude of facts which establishes guilt in a case
involving substantial circumstantial evidence.’’ (Inter-
nal quotation marks omitted.) State v. Davis, 283 Conn.
280, 330, 929 A.2d 278 (2007).
  The state presented evidence that the defendant, who
was living at the victim’s residence and who accompa-
nied the victim home on the night of her murder, had
ample opportunity to murder the victim. The evidence
concerning the crime scene and the steps taken by the
assailant to conceal the victim’s death, such as discon-
necting the victim’s phone and locking doors in her
residence, suggested that the victim was murdered by
someone, like the defendant, who had access to her
residence and was known by the victim. There was
evidence that, like the defendant, the victim’s assailant
was a smoker and that the assailant had smoked in the
victim’s bedroom.
  The state presented evidence that the defendant had
a motive to kill the victim. In the days prior to her
death, the defendant, who was unemployed, expressed
his interest in selling the victim’s belongings without
her knowledge. On the night of the victim’s murder,
the defendant quarreled with the victim. There was
evidence that immediately following the victim’s mur-
der, the defendant took possession of the victim’s truck
and other items belonging to the victim, and that he
sold many of these items. There was evidence that the
defendant either discarded or gave away other items
belonging to the victim, behavior that strongly sug-
gested that he knew that the victim no longer would
have a need for these possessions.
   The state presented evidence that the defendant was
conscious of his guilt and had attempted to avoid detec-
tion for his involvement in the victim’s death. There
was compelling evidence that the defendant made sev-
eral false statements concerning the victim’s where-
abouts following her murder. Among these statements,
he stated to his mother that he had to pick the victim
up from a job that she did not have. The defendant also
made false and conflicting statements to others with
respect to the victim’s truck and his activities in Spring-
field. Additionally, it sheds light on the defendant’s state
of mind that, after a tire on the victim’s truck deflated,
he simply abandoned the truck in Springfield. He nei-
ther called the victim to tell her what had occurred nor
sought her assistance in returning to Connecticut. In
addition to this conduct, the evidence demonstrated
that, upon arriving at his brother’s residence in Enfield
on the morning of December 15, 2009, the defendant
hid for several hours in a boat that was stored on his
brother’s property, an unusual act that undoubtedly
shed light on his continued effort to conceal himself
and his whereabouts.
   Most compelling, however, was the evidence that,
prior to the time at which the victim was discovered
dead in her residence, the defendant essentially con-
fessed to the victim’s murder. ‘‘[C]onfessions have a
particularly profound impact on the jury, so much so
that we may justifiably doubt [the jury’s] ability to put
them out of mind even if told to do so.’’ (Internal quota-
tion marks omitted.) State v. Miguel C., 305 Conn. 562,
581, 46 A.3d 126 (2012). Houston unambiguously testi-
fied that the defendant told him the tale about a visit
from the victim’s angry neighbor and, subsequently,
that he himself had struck the victim with a baseball
bat (one of the murder weapons in the present case),
and that he believed her to be dead. Houston’s girlfriend,
Peloquin, testified that she recalled Houston asking the
defendant about the victim. Peloquin stated that the
defendant replied: ‘‘I think I hit her with a bat.’’ Peloquin
testified that the defendant told a story about an angry
neighbor who owned a dog and his having crawled out
of the house through a window. Peloquin added that,
later that evening, the defendant started crying.
  It adds to their probative value that these highly
incriminatory statements were made by the defendant,
while he was emotional, to a friend. Prior to telling this
chilling version of events, and prior to the discovery of
the victim’s body, the defendant made statements to
Cousineau and his sister, Linda Quail, which conveyed
that the defendant would be ‘‘on the news,’’ and that
they should not think any differently of him. Plainly,
these statements reflected the defendant’s awareness
that he soon would be the subject of media attention for
something that would tend to make his family members
think poorly of him. These statements, viewed in con-
junction with the other evidence presented in this case,
was independent and overwhelming evidence of the
defendant’s guilt.11
   Additionally, the DNA evidence from the clothing
discovered during the police search of the bedroom
was not the only evidence of a forensic nature that
linked the defendant to the victim’s murder. The state
presented evidence that the defendant could not be
eliminated as a contributor to the DNA collected from
the grip of the bloody baseball bat found at the crime
scene. The state presented evidence that the defendant
was a contributor to DNA collected from the inside
neck and shoulder area of a shirt that was found at
the crime scene and the blood like stains on the shirt
contained the DNA of the victim.
   We recognize, as the defendant argues, that in particu-
lar criminal convictions, DNA evidence may be the most
compelling evidence of an accused’s guilt. See, e.g.,
State v. Smith, 280 Conn. 285, 309, 907 A.2d 73 (2006).
In the present case, however, the result of the forensic
testing performed on the clothing that was discovered
by the police in the defendant’s bedroom was, by far,
not the most compelling evidence of his guilt. There
was other forensic evidence that tied the defendant
to the crime scene, where he resided with the victim,
including forensic evidence that suggested that the
defendant had used the murder weapon. Apart from
forensic evidence, however, was the ample evidence
of the defendant’s admissions of involvement in the
victim’s death, the defendant’s false statements con-
cerning the victim’s whereabouts following the murder,
his motive to kill the victim, his conduct with respect
to items that he took from the victim’s residence follow-
ing her death, his hiding in a boat following her death,
and his contradictory and false statements concerning
his activities following her death.
  Against this evidentiary backdrop, we conclude that
the state has succeeded in demonstrating that it pre-
sented overwhelming evidence of guilt independent of
the evidence at issue in the present claim.12 Additionally,
the state has demonstrated that, in light of the strength
of the state’s case, the evidence at issue in the present
claim cannot reasonably be viewed as having impacted
the result of the trial. Thus, even if the court improperly
denied the motion to suppress, we conclude that such
denial was harmless error in the present case.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     There was evidence that, following the violent incident that led to the
victim’s death, a shirt had been placed on the victim’s bed and that a cigarette
had been smoked in the victim’s bedroom.
   2
     One of the victim’s neighbors, Corri Degray, last saw the victim on either
December 12 or 13, 2009, and observed the defendant walking the victim’s
dog on the morning of December 14, 2009.
   3
     The state presented evidence with respect to a shirt with blood like
stains that was found in the victim’s living room. Nicholas Yang, a forensic
examiner, testified that the blood like stains on the shirt revealed the pres-
ence of the victim’s DNA and that the defendant was a contributor to DNA
samples collected from the inside neck and shoulder seams of the shirt.
   4
     The results of DNA tests performed on the bat, which were presented
at trial, reflected that the defendant’s DNA could not be eliminated as a
contributor in a test of the bat’s grip. One of the victim’s neighbors, Ellen
Silva, testified that she occasionally saw the victim and the defendant sitting
outside of the victim’s apartment and that, on at least one occasion, she
observed the defendant using a baseball bat to hit a ball for the victim’s
dog to fetch. Also, Silva testified that, on December 14 and 15, 2009, she
heard the victim’s dog whining in the victim’s apartment.
   5
     As set forth in our earlier recitation of the facts, during the late evening
hours of December 15, 2009, or the early morning hours of December 16,
2009, the defendant returned to Theresa Quail’s residence and slept in the
bedroom, which was unoccupied at the time. Cousineau and others found
the defendant in the bedroom in the early afternoon of December 16, 2009.
   6
     At this point in Vining’s testimony at the suppression hearing, defense
counsel objected to any testimony with respect to Linda or Theresa Quail’s
consent to the police searching Linda Quail’s bedroom. Defense counsel
also asked the court to extend the reasoning of Crawford v. Washington,
541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2008), and Davis v. Washington,
547 U.S. 813, 126 S. Ct. 2266, 165 L. Ed. 2d 224 (2006), to the admissibility
of consent. Specifically, defense counsel argued: ‘‘Since this is a threshold
hearing, which is more than likely going to be dispositive of the whole case,
we think those elements which have been addressed in Crawford certainly
should extend to a suppression hearing with such dramatic results,
depending on how the court rules. For those reasons, the official objection
is to any testimonial hearsay regarding the issue of consent that came out
of the mouth of anyone who’s not here to testify.’’
   In response, the state argued, in relevant part: ‘‘Anything that Detective
Vining testifies to as to what the occupants of the house told her is offered
not for the truth of the matter, but for the effect on the [hearer] and what
the officer did as it relates to the subject of what it is that the defendant
wants to suppress. This is not—what she’s testifying to is not testimonial
and Crawford [does not] apply.’’ The court overruled defense counsel’s
objection.
   7
     There were also items in the pockets of the clothing, including a wallet,
a nail clipper, and a toothbrush. At the suppression hearing, defense counsel
indicated that they were not seeking to suppress the sneakers and the socks
collected from Linda Quail’s bedroom, but that they were only seeking to
suppress the pants, the shirt, and the wallet.
   8
     Pursuant to Practice Book § 64-1, the court subsequently signed a tran-
script of its oral decision and filed it with the clerk of the trial court.
   9
     In his brief, the defendant also cites to article first, § 7, of the Connecticut
constitution, but has not adequately analyzed a claim thereunder.
   10
      In support of his claim, the defendant relies, inter alia, on Arizona v.
Hicks, 480 U.S. 321, 327, 107 S. Ct. 1149, 94 L. Ed. 2d 347 (1987), United
States v. Matlock, 415 U.S. 164, 171, 94 S. Ct. 988, 39 L. Ed. 2d 242 (1974),
and State v. Edwards, 214 Conn. 57, 75, 570 A.2d 193 (1990).
   11
      In addition to presenting evidence of these statements made by the
defendant prior to the time that the victim’s body was discovered, the state
presented evidence that, on May 15, 2010, while he was incarcerated, he
spoke on the telephone with his son. The defendant asked if there was any
news about the investigation of the victim’s murder. His son replied that
there was a story in the news in which the defendant was reported to have
told one of Theresa Quail’s neighbors, on the night before the defendant
was transported to the hospital, that he had killed the victim with a baseball
bat. Rather than stating that he did not kill the victim, the defendant essen-
tially replied that this conversation had occurred, but that the events
described therein were untrue.
   Furthermore, the state presented evidence that, in a telephone conversa-
tion that took place on March 13, 2010, while the defendant was incarcerated
but prior to the forensic testing of the clothing seized from his bedroom at
Linda Quail’s residence, the defendant stated to his brother that there was
no blood on his clothing or the victim’s truck.
   12
      Consistent with our analysis of the evidence presented by the state, we
observe that the evidence related to the clothing seized from Theresa Quail’s
residence was not a prominent feature of the prosecutor’s closing argument
to the jury. During the state’s initial closing argument, the prosecutor once
referred, in general, to the ‘‘forensic science evidence’’ in this case. During
the state’s rebuttal closing argument, the prosecutor discussed the ample
circumstantial evidence that supported a finding of guilt and, only at the
end of her argument, referred to the evidence that the victim’s blood had
been found on the clothing seized by the police as ‘‘one last piece of the
puzzle’’ that demonstrated the defendant’s guilt.